Citation Nr: 0020988	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-05 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a tobacco related 
illness, to include congestive heart failure and coronary 
artery disease, as a result of smoking in service or nicotine 
dependence acquired in service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel

INTRODUCTION

The veteran had active service from January 1946 to January 
1949.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the veteran's claim on 
appeal.  The veteran appealed that decision to the BVA and 
the case was referred to the Board for appellate review.

When he submitted a March 1999 substantive appeal, the 
veteran requested a hearing before the Board.  He amended his 
hearing request later that month, requesting a personal 
hearing before the RO instead.  That hearing was conducted in 
June 1999.  


REMAND

In January 1999, the RO denied entitlement to service 
connection for congestive heart failure and coronary artery 
disease secondary to nicotine dependence incurred in service.  
The RO issued a Statement of the Case in March 1999, and a 
Supplemental Statement of the Case (SSOC) in August 1999.  In 
September 1999, the veteran was given a VA general medical 
examination in connection with a claim of entitlement to a 
permanent and total disability rating for pension purposes.  
The examination included an examination of the veteran's 
heart, as well as an examination of other body systems that 
could plausibly be relevant to the veteran's smoking related 
claim.  Following the examination, however, the RO did not 
issue a SSOC addressing how this evidence affected the claim 
on appeal.  An SSOC addressing the new evidence should be 
issued prior to final appellate review of the claim.  See 
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 19.31 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue a supplemental 
statement of the case reflecting 
consideration of the September 1999 VA 
examination report.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant should be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to ensure the veteran due 
process.  The Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition in this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
TRESA M. SCHLECHT
Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




